Citation Nr: 0712186	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-37 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a sternum 
disability.   
 
2.  Entitlement to service connection for residuals of right 
rib fractures.   
 
3.  Entitlement to service connection for bilateral hearing 
loss.   
 
4.  Entitlement to service connection for tinnitus.   
 
5.  Entitlement to service connection for bronchitis.   
 
6.  Entitlement to service connection for a sleep disorder.   
 
7.  Entitlement to an initial rating higher than 10 percent 
for residuals of a right calcaneal fracture with arthropathy.   
 
8.  Entitlement to an initial higher (compensable) rating for 
left medial orbital wall and left maxillary wall non-
displaced fractures.   
 
9.  Entitlement to an initial higher (compensable) rating for 
nasal bone and septal bone fractures.   
 
10.  Entitlement to an initial rating higher than 10 percent 
for a scar of the right heel.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1999 to 
September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision 
that granted service connection and a 10 percent rating for 
residuals of a right calcaneal fracture with arthropathy, 
effective September 13, 2003; granted service connection and 
a noncompensable rating for left medial orbital wall and left 
maxillary wall non-displaced fractures, effective September 
13, 2003; granted service connection and a noncompensable 
rating for nasal bone and septal bone fractures, effective 
September 13, 2003; and granted service connection and a 
noncompensable rating for a scar of the right heel, effective 
September 13, 2003.  Service connection was denied for a 
sternum disability, residuals of right rib fractures, 
bilateral hearing loss, tinnitus, bronchitis, and for a sleep 
disorder.  

An October 2006 RO decision increased the rating for the 
veteran's service-connected scar of the right heel to 10 
percent, effective September 13, 2003.  The RO notified the 
veteran that the 10 percent rating was a full grant of 
benefits and did not list the issue in a subsequent November 
2006 supplemental statement of the case.  However, as that 
grant did not represent a total grant of benefits sought on 
appeal, that claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9, received in October 2004, the veteran 
requested a hearing before the Board sitting at the RO (i.e. 
Travel Board hearing).  There is no indication that such was 
scheduled.

As the veteran has requested a Travel Board hearing, the case 
must be returned to the RO to arrange such a hearing.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2006).  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



